In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00025-CR


                           MISTIE NACOLE BAILEY, APPELLANT

                                                     V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 84th District Court
                                    Hutchinson County, Texas
                   Trial Court No. 11921, Honorable Curt Brancheau, Presiding

                                       December 15, 2021
                                MEMORANDUM OPINION

                           Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Mistie Nacole Bailey, was charged with escape from custody, a third-

degree felony.1 Pursuant to a plea bargain, appellant pleaded guilty to the charge on

December 14, 2017. The trial court sentenced appellant to eight years’ confinement in

the Texas Department of Criminal Justice, but suspended confinement and placed

appellant on community supervision for a term of four years. In October of 2020, the


      1   See TEX. PENAL CODE ANN. §38.06(a), (c).
State filed its second amended motion to revoke appellant’s community supervision,

alleging that appellant had committed thirty-five violations of the conditions of supervision.

At the hearing on the State’s motion, appellant pleaded “not true” to the allegations. The

trial court heard evidence, revoked appellant’s community supervision, and assessed

punishment at eight years’ confinement. Appellant then brought this appeal.


       Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders2 brief. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified her of his

motion to withdraw; provided her with a copy of the motion, Anders brief, and access to

the appellate record; and informed her of her right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of her right to file a pro se response to counsel’s Anders

brief. Appellant has not filed a response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently


       2   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).



                                                     2
examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.3 The judgment of the trial court

is affirmed.


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.



                                                      3